Title: Mary Smith Cranch to Abigail Adams, 5–6 July 1789
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree July 5th 1789
          My dear Sister
        
        I promiss’d to write you by the Post when your Furniture Sail’d but Doctor Tufts Said he had done it— I hope you have it safe & that it has been more fortunate than in its last voyage— I heard you did not leave Providence till the monday after you left us. I want to hear of your arrival reception &c—how you found mr Adams mrs Smith & her little ones—whether she will continue in the House with you & whether you have not all been made Sick with the continue’d heat of the last fortnight. we have not had such for several years. it has fallen hard upon me because I have had such poor help. Ester Baxter has been with me for the last week or I believe I should have been quite sick. I have now got a Girl from milton who appears as if she would do after I have taught her to cook & do twenty other things which she knows nothing of at present— It is very unreasonable that such an one should demand the same wages that a Girl, has who does not want such teaching but so it is—
        
        mrs Palmer has mov’d into your house I have been their but a few moments since They appear to be much gratified with their situation mrs Brisler has been very well for her has been threaten’d once or twice with one of her ill turns but they went of. her eldest child will soon run alone she leads about prittily
        I heard last week from both your sons they were well— uncle Quincy was at meeting last Sabbath— what a life he leads without a creature about him in whos Society he can take any pleasure— I could not live so
        I saw your mother Hall today she was as well as usual. every thing in Braintree remains as when you left it excepting that old Benjamin cleaverly dy’d last week & that Becca Field made young—Ben—pay her four dollars for attempting to get into her Lodging room window in the night she came with a complant to mr Cranch & he write him a Letter which frightned him heartlly
        Mr Guild I hear is gone to New york by him I hope you will write me. you are in the midst of the busy world I almost out of it. I have very little variety in my circle & what I tell you in one Letter I must repeat in another. I should write oftener if my stock of inteligence was greater or more important.—
        July 6th
        I have just been gratified with a Letter from my dear sister, mr woodward took it out of the Post office this morning I am indeed rejoic’d to hear of your safe arrival after so painful & dangerous a voyage. Hear I was pleasing my self that you had fine weather & a good wind for such we had hear— I should have been distress’d indeed if I had known your situation— I have an oppertunity to send this immediately
        adieu yours most affectionatly
        Mary Cranch
      